Title: To Benjamin Franklin from John Jay, 20 August 1781
From: Jay, John
To: Franklin, Benjamin



Dr. Sir,
St. Ildefonso 20 augt. 1781
Seven Vessels have lately arrived at Nantes & Lorient from America, two of them directly from Philadelphia, and but one Letter brought by them, has as yet reached me. It gives me Reason to expect others by every Post, as well as to suppose that Dispatches of an important Nature have arrived in them for you. My Correspondent informs me, that certain Measures relative to Peace were preparing in Congress, and refers me for particulars to public Letters on that Subject which have not yet come to Hand— He also gives me to understand that France possesses the fullest Confidence of America, and that if the former perseveres in her Integrity & does not sacrifice too much to a premature Peace, she will be amply repaid for the Expences of the War by an alliance, which our Countrymen are sincerely desirous of rendering in every Respect advantageous to her.
I cannot forbear considering the approaching Winter as a very critical Season— It is said that Russia & the Emperor have offered their Mediation & that it will be accepted— It is further said that France wishes for Peace. For my own Part I fear that France has very little to expect from the Friendship of these Mediators, & unless appearances deceive me every nation in Europe, except Prussia, wish better to England than to France— It appears to me expedient to delay the Progress of this Mediation, & in the mean Time to endeavour strenuously to form a close defensive Alliance between France, Spain, Holland & America— If France & Spain could be prevailed upon to adopt this Idea speedily, & heartily I am persuaded that the Dutch might in their present Temper, and to obtain certain Guaranties, easily be brought into the Measure— Such a quadruple alliance, followed by a vigourous Campaign would give us a Peace worth our acceptance. As to the present Campaign, I do not expect great things from it—my Expectations from the Expedition against New York are far from sanguine— It depends on too many Contingencies not to be very uncertain—
I wish to see some great stroke struck, some great plan wisely concerted, and vigourously executed— Had a french Fleet of decided Superiority to the Enemy, been on our Coast early in the Spring, & cooperated with General Washington thro’ the Summer, Halifax New York & Charlestown would before Winter have changed Masters, & then we should have been ripe for peace.
As to this Court, I do not apprehend that they are tired of the War, or that they have the least Objection to another Campaign— They want Jamaica, they want Gibraltar, & Mahon would be a trump card in their hands— If their Activity was equal to their Perseverance, & thus [they] possessed the Talent of drawing forth & using all their Resources, they would be very formidable. But take Spain as she is—if She could once be prevailed upon to pass the Rubicon, that is, to acknowledge, & engage to support our Independance, she wd. give great Britain a mortal wound, and render essential service to the common Cause, How far France views the Matter in the same Light, I know not, nor can I clearly comprehend the Policy of the System she seems to hold relative to it.
The Embassador is well attached to the American Cause, & has such proper Views of its importance, as well as the Manner of supporting it, that I have often wished him at Versailles— There is nevertheless a sort of mysterious reserve about him upon this Subject, nor am I informed whether any & what Steps have been taken by him & his Court to influence Spain to an alliance with us— I have however full Confidence in the Friendship of France, & the late aids she has granted to America give us Reason to rely on the King & his principal Ministers—
There is some Reason to hope that this Court begins to think more seriously of a Treaty with us than heretofore— A few Weeks will enable me to judge better of their Views. In Politics I depend upon Nothing but facts, and therefore never risque deceiving myself or others by a reliance on Professions which may or may not be sincere.
The Duke of Crillon is still at Sea— I am tempted to wish that Expedition had not been undertaken— If it fails it will do harm, & I see but little prospect of its succeeding—
You are several Letters in my debt, and I wish to know whether one relative to Mr. Vaughan ever reached You.
As I have Reason to think this Letter will go unopened to your Hands, I have written with less reserve than usual. In a former Letter I informed you that Mr. Toscan carried your Letter for Congress which was committed to my Care in April last— I mean the one in which you requested leave to retire, & mentioned your Wishes respecting your Grandson.
Your Letter to me upon that Occasion also contained an Intimation which demanded my warmest Acknowledgements— I have since waited for a good Opportunity of informing you of the Part I acted in Consequence of it.—
It appeared to me most expedient to avoid taking any Measures to induce Congress to adopt your Proposition so far as it respected me, for tho’ the Change would be agreable to me, I did not wish to give Occasion to Debates on a Subject which could only affect my personal concerns, especially too, as the policy of the Measure did not, upon the whole, appear to me unquestionable— For these Reasons I did not give the least Hint of the Plan to any of my Correspondents, but confined myself to the following Paragraphs respecting you, in a public & in a private Letter to the President of Congress—



Madrid 25 April 1781— (Public)
“The Letters herewith enclosed from Dr. Franklin were left open for my perusal— The short Stay of my Courier at Paris, not allowing time for Copies to be made of the Information conveyed in & with it.
I perceive that Doctr. Franklin desires to retire. This Circumstance calls upon me to assure Congress that I have Reason to be perfectly satisfied with his Conduct towards me, and that I have received from him all the Aid & Attention I could wish or expect— His Character is very high here, and I really believe that the Respectability he enjoys throughout Europe has been of general use to our Cause & Country.”


Madrid 21. April 1781. (private)
“By the Letter from Doctr. Franklin herewith enclosed, & which he was so obliging as to leave open for my perusal, I find he has requested Permission to retire, on Account of his Age, Infirmities &c. How far his Health may be impaired, I know not— The Letters I have received from him bear no Marks of Age, and there is an acuteness & sententious Brevity in them which do not indicate an understanding injured by Years— I have many Reasons to think our Country much indebted to him, and I confess it would mortify my Pride as an American, if his Constituents should be the only People to whom his Character is known, that should deny his Merit & Services the Testimony given them by other Nations. Justice demands of me to assure you that his reputation & respectability are acknowledged & have Weight here and that I have received from him all that uniform Attention & Aid which was due to the Importance of the Affairs committed to me.
The affectionate mention he makes of his only Descendant, on whom the support of his Name and family will devolve, is extremely amiable, & flows in a delicate Manner from that Virtuous Sensibility by which Nature kindly extends the Benefits of Parental Affection to a Period beyond the Limits of our Lives. This is an affecting Subject, & minds susceptible of the finer Sensations are insensibly led, at least to wish, that the Feelings of an ancient Patriot going in the evening of a long Life, early devoted to the public, to enjoy Repose in the Bosom of Philosophic Retirement, may be gratified by seeing some little Sparks of the Affection of his Country rest on the only Support of his Age, & Hope of his Family. Such are the Effusions of my Heart on this Occasion and I pour them into yours from a Persuasion that they will meet with a Hospitable Reception from Congenial Emotions.”


Thus, my dear Sir, you find that the long Silence I have observed upon this Subject did not result from Inattention, on the contrary it will always give me pleasure to have an Opportunity of being useful to you & Yours—
Be pleased to inform your Grandson that Mrs. Jay has received, & is much pleased with, her Watch & Buckles— I have not time to write to him by this Courier. Assure him of my Attention & present to him my Thanks for the obliging manner in which he has executed our little Commission. I shall do myself the pleasure of writing to him in a few Days—
With great & sincere Esteem & Regard I am, Dear Sir, Your most obdt. Servt.
(signed) John Jay
His Excelly. B. Franklin

 
Notations: To Doctr. Franklin 20 Augt 1781 By Dupin / To Dr. Franklin 20 Augt: 1781
